Smith, C. J.
(dissenting).
I am of the opinion that the land here in question was “left unassessed by the assessor” on the land roll for the years 1913 and 1914, and consequently dissent from the majority opinion.
Section 4320, Code of 1906 (section 6954, Hemingway’s Code), under which the back assessment herein was made, provides that “the collector shall assess and collect taxes on land liable to taxation left unassessed by the assessor,” etc. In the law of taxation an assessment consists in the two processes of listing the persons, property, etc., to be taxed, and of - valuing the property for the purpose of forming a basis upon which the tax is to be computed. 1 Bou-vier’s Law Dictionary, p. 256; 5 C. J. pp. 813 and 816.
In the so-called assessment of the land here in question for the years 1913 and 1914 at least one of the essential elements thereof is missing, to wit, the value of the land, for the assessment as set forth bv the roll is as follows:
Name Division of Section S. T. R. E. of Owner. or W. 38 Vacant S.W.1-4 of N.W.1-4 4 3 17 E.
(See page 369.)
*642It affirmatively appears, therefore, from the roll itself, that the land was “left unassessed.”
I do not mean to say that, where there has been an actúa], though void, assessment of property, it has been “left un-assessed” within the meaning of the statute. That question, I think, is foreclosed by Adams v. Luce, 87 Miss. 220, 39 So. 418; but here there has been no assessment at all, but simply a listing of the property. In Adams v. Luce, supra, the assessment was complete in so far as the listing and valuing of the property was concerned, but was void because of the failure of the assessor and board of supervisors to comply in other respects with the statute in making it, and the court, in holding that the property had not “escaped taxation” within the meaning of the statute, which authorizes the revenue agent to back assess property, said:
“But where an assessment has in fact been made, where the assessment roll shows on its face all that it ought to show — the name of the owner, the description of the property, the valuation of the property, the tax, etc. — but that assessment is irregular or imperfect or defective, or even absolutely and utterly void, by reason simply of a failure to comply with some vital and fundamental requirement of the law, such property cannot, within the meaning of these words, escaped taxation,’ be said to be property which has escaped taxation in fact. In such cases, manifestly, there has been an ■ assessment — an assessment in fact, an actual assessment. The property has not been withheld from the assessment roll. It has not been omitted by inadvertence, accident, or for any other reason. It is there in the assessment roll. It is assessed at a certain rate. It is all assessed. But the whole roll is void because of such failure to comply with such fundamental requirement of the law. There is, in such latter case, no assessment in the eye of the law; but there has been an actual assessment in fact, though not valid in the eye of the law.”
It is stated in the brief of counsel for the appellant that “the bill alleges that the land was legally assessed on the *643assessment roll for the years 1913 and 1914 as ‘vacant’ land valued at naught,” and conceding, for the sake of the argument, that the word “naught” written in the proper column of the assessment roll would constitute a valuation of the land, no such word appears on the roll here in question as hereinbefore set forth.